Allow me first of all to
congratulate Mr. Holkeri on his election as President of
the General Assembly at its fifty-fifth session and to
commend him for the able leadership he has shown
since the beginning of our session. With his wisdom
and vast experience, there is no doubt that he will
guide our deliberations to a successful conclusion.
In the same vein, I would also like to commend
Mr. Theo-Ben Gurirab, the outgoing President, for the
professional and efficient manner in which he
conducted the affairs of this Assembly.
Last but by no means least, I pay tribute to the
Secretary-General for the dynamic and visionary
manner in which he has been carrying out his mandate.
I would also like to seize this opportunity to
congratulate him for his forward-looking millennium
report, entitled, “We the peoples: the role of the United
Nations in the twenty-first century”.
May I also join previous speakers in
congratulating Tuvalu on its admission as the newest
Member of the United Nations.
The Millennium Summit that has just ended was a
historic event that brought together world leaders of the
highest political echelon who rededicated themselves
to the principles of the United Nations. As the
Summit's political declaration and outcome document
indicate, our leaders considered the various challenges
faced by the United Nations, exchanged views and
explored ideas on the role that the Organization is
expected to play in the twenty-first century. I am
confident that, through concerted efforts, we, the
servants of the people, will energize our United
Nations to enable it to tackle the challenges of this
century.
Some of the important issues that were raised
during the recently concluded Summit, such as conflict
resolution, poverty eradication, accessibility to health
care and debt relief, to mention only a few, have been
echoed by many speakers since the general debate
began. An issue that is of particular concern to the
President of the Republic of the Gambia and to my
delegation is that of conflict situations, particularly
those in Africa. I am referring to situations such as
those that currently prevail in Angola, the Democratic
Republic of the Congo, Ethiopia and Eritrea, Sierra
Leone, the Comoros, Somalia, Guinea and Liberia.
In Angola, we are concerned about the continuing
civil strife and its negative impact on the well-being of
the brotherly people of that country. It is an open secret
that the intransigence of UNITA is largely responsible
for the present state of affairs. We therefore commend
the Security Council sanctions Committee on Angola,
especially the work done by Ambassador Fowler and
his Panel of Experts, to show the way forward on how
to reduce UNITA's capacity to wage war. We hope that
29

the recommendations contained in the Panel's report
will be fully and scrupulously implemented, and that
this will force UNITA to return to the negotiating table.
We are equally alarmed at the volatile situation in
the Democratic Republic of the Congo and its
repercussions throughout the Great Lakes region. My
delegation therefore strongly urges the belligerents,
signatories of the Lusaka Ceasefire Agreement, to
adhere to the Agreement's terms and conditions, with a
view to accelerating the peace process.
Regarding Ethiopia and Eritrea, we are heartened
by the current adherence to the June 2000 ceasefire and
strongly urge the two brotherly countries to accelerate
negotiations on a comprehensive peace agreement that
would hopefully lead to a definitive conclusion of the
regrettable two-year-long border conflict. In this
connection, my delegation strongly supports the speedy
deployment of a peacekeeping mission to the disputed
area.
Somalia also continues to attract our attention.
We therefore commend President Ismail Omar Guelleh
for his relentless endeavour to broker the Djibouti
process that culminated in the recent election of
President Abdikassim Salad Hassan. We wish President
Salad Hassan all the best in his onerous task of forming
a representative Government, a Government of national
unity, and in the uphill task of rebuilding his war-torn
country. We also appeal to all the Somali factions to
put their differences aside, to put their country first and
to join in the concerted effort to achieve the national
unity that has eluded Somalia since 1991. We all
welcome Somalia into the international community
once more, as it has now started occupying its seats in
international meetings.
Nearer to home, the volatile situations in the
brotherly countries of Sierra Leone, Guinea and Liberia
continue to be of great concern to us. My delegation,
however, takes heart in the Security Council's decision,
by its resolution 1317 (2000), to extend the mandate of
the United Nations Mission in Sierra Leone. This,
together with the efforts being deployed by the
Economic Community of West African States, will
definitely bring about positive results very soon.
At this point, we also want to commend the
Government of the United Kingdom for stepping in
with military assistance to bolster the United Nations
troops there, showing courage and leadership when it
was most needed. Other members of the Security
Council should emulate that example and show
leadership by example.
My delegation welcomes the establishment of the
special court for Sierra Leone to try war crimes and
other atrocities. Our only disappointment is that, unlike
the case of other tribunals, funding is based on
voluntary contributions. How, then, do we expect the
Sierra Leone special court to function effectively and
efficiently? Are we serious about the need to eradicate
the culture of impunity? We also appreciate the work
being done by the Security Council to ban the trade in
conflict diamonds.
At the national, regional and subregional levels,
the Secretary-General's 1998 report (A/52/871) on the
causes of conflict and the promotion of durable peace
and sustainable development in Africa remains a useful
guide in our collective efforts to resolve conflicts
around the continent and at the same time address the
problem of development.
In addition to that, the Brahimi report on United
Nations peace and security activities is indeed very
timely, but we will be doing justice to the report only if
we implement the recommendations contained in it and
do so as soon as possible.
Apart from the conflicts in Africa, we are also
closely monitoring conflict situations in other parts of
the world, such as the Middle East, the Korean
peninsula and the Taiwan Strait. In the Middle East, my
delegation strongly supports the peace process and the
indefatigable efforts of President Bill Clinton to help
the parties concerned to reach an agreement
satisfactory to all sides. We must always bear in mind,
however, that the relevant Security Council resolutions,
especially resolutions 242 (1967) and 338 (1973),
remain the most credible basis for a just and lasting
peace in the Middle East.
If we unanimously agree that might is not right in
one part of the world, we should apply the same
principle in any other part of the world. I will refer to a
number of situations.
In regard to the situation between Kuwait and
Iraq, we in the Gambia have always maintained that the
international community should, as a matter of
urgency, find ways of alleviating the suffering of the
Iraqi people. But, at the same time, the Iraqi leadership
must be accountable for the Kuwaiti prisoners of war
and missing persons. The families of the prisoners of
30

war and missing persons have also been suffering for
too long. Furthermore, we cannot treat lightly the issue
of the Kuwaiti national archives, still in Iraqi hands.
They must be returned, as must all other property
removed illegally from Kuwait at the time of the
invasion. Let us be fair to the people of Kuwait. They
look to the international community for the justice that
they so rightly deserve.
Let justice prevail everywhere. The sanctions
imposed on Libya have been suspended, but what is
stopping the Security Council from lifting them
altogether? Libya has complied with all the conditions
laid down by the Security Council. We therefore call on
the Council to keep its part of the bargain. Still on the
subject of Libya, the Government of the Gambia would
like to congratulate President Muammar Al-Qadhafi for
the preponderant role that he played to defuse the
hostage crisis in the Philippines, in the spirit of
goodwill and respect for human rights.
We also hope that the differences between the
United States of America and the Republic of the
Sudan over the Al-Shifa pharmaceutical plant will soon
have a peaceful solution in the interests of all.
We also believe that the people of the Comoros
should be listening, too, so that, through the efforts
they are making to resolve locally the division existing
in their country they will reach a definitive solution, in
the interests of the continent of Africa as well as of the
international community as a whole, that will make us
all proud.
Let me come back to the issue of sanctions, but
this time I want to talk about Cuba. The unjust
sanctions imposed on Cuba for over 30 years should be
lifted, as called for by many people of good will
around the world, including some lawmakers here in
the United States who believe that such sanctions are
of another age and are not conducive to good-
neighbourliness and international cooperation. It is our
fervent hope that common sense will soon prevail so
that at long last we will see the normalization of
relations between the United States and Cuba, two
neighbours, two great countries that have a lot to offer
to their peoples and to the rest of the world.
It is in this spirit that my delegation hails the
thaw in relations between North and South Korea
signalled by the June 2000 Summit in Pyongyang
between Presidents Kim Jong Il and Kim Dae-jung. We
encourage the two brotherly countries to continue on
the path of reconciliation, which we hope will lead to
the eventual reunification of the two Koreas.
Meanwhile, we are here yet again to reason with
the Assembly about the pressing need to reconsider its
position with regard to the case of the Republic of
China on Taiwan. At this moment, when we the United
Nations are at a crossroads, when history is in the
making, when we are talking about inclusiveness,
universality, globalization, democratization — and the
list goes on — it defies logic that a country of 23
million people, with all that they have to offer to the
rest of mankind, is continuously barred from
participating in the work and activities of the United
Nations. The Republic of China has a national flag,
national ceremonies and systems that are recognized all
over the world. It is also one of the most advanced in
the field of technology and electronics, agriculture and
medicine.
Here is a country relatively small in size, but in
terms of social, economic, financial, cultural,
technological and scientific achievements, the Republic
of China on Taiwan is indeed a force to be reckoned
with, a formidable powerhouse. This country has
always espoused everything that our Organization
stands for: its purposes and principles, its aims and
objectives, its shared values and dreams. The Republic
of China is not discouraged. We must in the spirit of
democracy and justice allow it to hoist its flag as an
independent nation in this edifice of the United
Nations.
It is my delegation's firm belief that this historic
occasion of the Millennium Summit is the time to
embrace opportunities, make progress on issues that
divide us, move forward and look to the future with
confidence, rather than living in the past, burying our
heads in the sand or turning the other way. If we look
closely at the documents prepared for the Millennium
Summit — whether the one introduced by the
Secretary-General or the working draft prepared by the
General Assembly President — it will be seen that on
almost all the issues raised in these important
documents the Republic of China has much to offer.
Let us take human rights, democracy and good
governance. It will be recalled that on 18 March this
year, the Republic of China held its second presidential
election. Nearly 12.8 million people, approximately 83
per cent of all eligible voters in Taiwan, participated in
the election, vigorously contested by candidates from
31

all political parties. The opposition won the election,
which resulted in an unprecedented transition of power
from one political party to another, in an orderly and
peaceful process. After that result the country still
seeks to be a part of this house.
In the area of development and poverty
eradication, we have witnessed on a number of
occasions how the Republic of China has, through its
International Economic Cooperation and Development
Fund, been collaborating with such agencies as the
Asian Development Bank, the Central American Bank
for Economic Integration and the European Bank for
Reconstruction and Development to support
development projects around the world.
As for the crucial sector of information and
communications technology and the revolution in this
field, it is an open secret that the Republic of China is
in the vanguard. We will be talking a great deal about
the growing digital divide. We have to bridge this
divide, and it goes without saying that one of the major
pillars of this bridge is the Republic of China.
How, then, can this country be excluded from the
United Nations family? Furthermore, in this era of
globalization and liberalization, it is impossible to
understand how a leading trading nation like the
Republic of China could be excluded from playing its
rightful role in the comity of nations. The Republic of
China is one of the most successful examples of
economic development in the twentieth century and is
now the world's nineteenth largest economy in terms of
gross domestic product and the fourteenth most
important trading nation. And, yes, it possesses the
third largest amount of foreign reserves in the world.
What is even more praiseworthy is that the
Republic of China has over the years sent more than
10,000 experts to train technicians in countries all over
the world, especially in developing countries. In
addition, it has also been providing disaster relief
around the world amounting to billions of dollars. This
country continues to respond promptly and positively
to United Nations appeals for emergency relief and
rehabilitation for countries suffering from natural
disasters and wars.
It will also be useful and helpful to talk about
cross-strait relations just to show that the door to
dialogue is not completely shut between the Republic
of China and the People's Republic of China. In fact
since 1987 more than 12 million visits have been
arranged and 100 million letters and phone calls
exchanged. Last year alone some 2 million visits were
exchanged. We note with a sense of great satisfaction
that cross-strait trade totalled $27 billion. These figures
speak volumes. This is why we believe that we should
not only take note of, but also support, the conciliatory
gestures of the Republic of China towards the People's
Republic of China, especially the request for a summit
to pursue cross-strait reconciliation efforts without
specifying any preconditions, format or location. The
newly elected President of the Republic of China even
went further, by expressing the hope that the leaders of
the Republic of China and the People's Republic of
China would respect the free choice of the people on
both sides and work together to resolve the question of
a future one China.
While working to achieve that goal, we, the
United Nations, should help the process by considering
how both sides of the Taiwan Strait can participate at
the same time in the United Nations. We are confident
that, as was the case with the former East Germany and
the former West Germany, parallel representation of
divided nations in the United Nations — in addition to
contributing to regional peace and security — can lead
to their peaceful unification.
Other than conflict situations in the world,
poverty eradication is a matter that is close to our
heart. Indeed, as we begin the twenty-first century,
poverty remains our number one challenge to
sustainable human development. In this connection, I
would like to mention that about three weeks ago the
Gambia launched the 1998 National Household Poverty
Survey and the 1999-2000 Participatory Assessment
National Summary reports. The poverty survey
revealed that households engaged in farming and the
informal sectors record the highest poverty incidence,
at 80 per cent and 85 per cent respectively. Some of the
causes identified were low crop yields, inaccessibility
to credit, low rainfall, poor soil fertility,
unemployment, insufficient food, lack of income for
basic needs, poor health and lack of education. We
intend to address these causes within the framework of
The Gambia's Vision 2020, our national blueprint for
socio-economic development. The President of the
Republic of The Gambia has thus reinforced the use of
tractors and mechanized ploughing and modern
agriculture techniques in order to increase the
production of rice, groundnuts and other agricultural
commodities, in an effort to achieve self-sufficiency.
32

Efforts to eradicate poverty should also include a
health component. Indeed, as the World Bank rightly
puts it, a major acceleration of growth is unlikely
without a dramatic improvement in human capital,
particularly public health. This is why my delegation
finds the concept of the Global Alliance for Vaccines
and Immunization very attractive indeed, especially in
its strategic objectives. Let me at this juncture
commend the Bill and Melinda Gates Foundation for
its generous contribution towards the delivery of
vaccines in the poorest countries and for supporting
research with a view to developing vaccines.
Referring specifically to research in the area of
malaria, I am proud to state that the Medical Research
Council in the Gambia has always enjoyed the support
and encouragement of my Government. The Medical
Research Council has over the years accumulated a lot
of experience and expertise. I am sure that the Global
Alliance can make use of such experience and expertise
in carrying out its own mandate.
For us in West Africa, the eradication of malaria
is among our highest priorities. We, particularly the
Gambia, Senegal, Guinea-Bissau and the Republic of
Guinea, have been meeting at the subregional level to
give effect to the World Health Organization's Roll
Back Malaria strategy and to develop other preventive
and curative remedies for implementation at the
national level.
The recent breakthrough in human science
through the successful decoding of the human genome,
and the bright prospects for genome science, will allow
for the development of vaccines and medicines as
remedies for deadly diseases all over the world. What
is even more amazing about that major scientific
breakthrough is its reaffirmation of our common
humanity. The language of the book of life is in fact the
same for all peoples, irrespective of race, religion or
region.
In efforts to make the world a better place for
humankind, we also need to adopt a fresher approach
regarding economic development issues, such as the
debt burden and trade access, official development
assistance and financing for development, to mention
only a few. As one of the least developed countries, the
Gambia looks forward to the forthcoming Third United
Nations Conference on the Least Developed Countries,
to be held in March 2001. My delegation fully supports
the Secretary-General's proposal to urge industrialized
countries to consider granting duty-free and quota-free
access for essentially all exports from least developed
countries.
I must add that in addressing the specific
problems of least developed countries, extra efforts
should be made to tackle the excruciating debt burden
across the board, rather than limiting the approach to a
select number of countries as provided for under the
Heavily Indebted Poor Countries (HIPC) Debt
Initiative. We note, sadly, that the international
community's effort to resolve Africa's external debt
problems continues to fall short of the desired results.
The adoption of the HIPC initiative by the World Bank
and the International Monetary Fund, while
complementing global efforts, also falls short of the
expected target: complete cancellation of the debt stock
of all developing countries is what should happen.
Unless that is done, the debt burden will continue to
have a negative impact on the availability of adequate
resources to finance Africa's economic recovery and
social development.
The task of peace-building and peacemaking at
the national and international levels and the other tasks
within the United Nations mandate are facilitated
because we are fortunate to have an organization such
as the United Nations to provide the framework for
such efforts. As the Secretary-General aptly puts it in
his “We the peoples” report, the United Nations is
“the only body of its kind with universal
membership and comprehensive scope, and
encompassing so many areas of human
endeavour. These features make it a uniquely
useful forum — for sharing information,
conducting negotiations, elaborating norms and
voicing expectations, coordinating the behaviour
of States and other actors, and pursuing common
plans of action.” (A/54/2000, para. 8)
Regrettably, the Organization has not always been
in a position to carry out its peacekeeping and other
important roles effectively. This is due mainly to a
dearth of financial resources. Therefore, if it is to
assume the important role the founding fathers
assigned it in the first place, that of meeting the needs
of the world's peoples, we the Member States have to
provide it with the necessary financial and other
resources. The United Nations is expected to play an
even greater role in the twenty-first century.
33

Quite apart from providing the Organization with
the necessary resources, there will be a need to carry
out some reforms, especially of the Security Council.
We must begin by making its membership more
reflective of present-day realities. Any reform of the
Security Council must first and foremost address the
serious anomaly which excludes Africa from the
present permanent membership category. This must be
corrected; Africa must be given a minimum of two
permanent seats if and when the Council is ever
reformed. In an organization like ours, the right of veto
is a rebellion against democracy. For the five
permanent members of the Security Council to
understand the present situation as being unfair will be
a mark of their sense of equity and justice. We will
then know that they too want a Council based on
mutual respect and fraternal cooperation in the service
of humanity at large.
In conclusion, I would like to emphasize once
again that the United Nations is the best legacy that the
founding fathers could have left for the peoples of the
world. It has served us reasonably well for the past 55
years, nations big and small, rich and poor. It can serve
us even better in the twenty-first century provided that
we have the political will to strengthen the
Organization so that it can carry on with the difficult
but not impossible task of making this world a better
place for all nations. That is the hope of my country.
We are certain that all together we will be able to
achieve it.
We should remain optimistic, because we know
that, as Professor Pierre-Henri Simon was wont to say
in his lectures at the Sorbonne, life begins on the other
side of despair. The United Nations was created in the
midst of despair as a haven of hope, peace, progress
and justice for all. It should also be, for all of us, in
justice and in truth, an asylum from the cruelty and
pain of the outside world.








